Citation Nr: 1706602	
Decision Date: 03/03/17    Archive Date: 03/16/17

DOCKET NO.  07-20 965A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1976 to June 1979.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  During the course of the appeal, the claims file was transferred to the RO in Los Angeles, California.

In September 2012, the Veteran testified at a Travel Board hearing at the RO in Los Angeles, California before the undersigned.  During the hearing, the Veteran waived initial Agency of Original Jurisdiction (AOJ) review of any additional evidence associated with the record.

In August 2013, the Board remanded the issues of entitlement to service connection for tinnitus, temporomandibular joint syndrome, depression and whether new and material evidence had been received to reopen the claims of entitlement to service connection for a heart disability and bilateral hearing loss for the AOJ to issue a Statement of the Case (SOC).  A SOC was issued for these issues in June 2014; however, the Veteran filed an untimely substantive appeal in August 2014 for which he was notified in May 2015.  Although the Veteran requested a Board hearing for these issues, the Board finds these issues are currently not before the Board for appellate consideration and there is no pending hearing request.  See 38 C.F.R. § 20.202 (2016).

In August 2013, the Board also remanded the issue of entitlement to service connection for a low back disability for additional evidentiary development, and it has been returned to the Board for appellate review.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA electronic claims file.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records. 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is needed to obtain identified outstanding potentially relevant VA treatment records and service treatment records.  The October 2016 SSOC noted that the evidence of record included an electronic review of VA treatment records from West Los Angeles dated from June 2007 to September 2015, which include a notation of increased lumbar back pain, as well as service treatment records received on August 11, 2016.  Review of the record does not show these identified records have been associated with the claims file.  The most recent VA treatment record from West Los Angeles is dated June 2010.  Moreover, an August 2016 PIES response noted that "all available requested records [to include service treatment records] were shipped to the contracted scan vendor for upload into VBMS;" however, only a cover jacket with the Veteran's name for the service treatment records was associated with the record in August 2016.

Additionally, pursuant to the August 2013 remand, the AOJ was instructed to determine whether there are inpatient records from the Fort Jackson hospital, as noted on the May 1979 separation examination report.  Review of the record does not show this request was completed.  "[A] remand by ... the Board confers on the veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file (a) all relevant VA treatment records from West Los Angeles VA Medical Center from June 2007 to September 2015 (as identified in the October 2016 SSOC) and any additional treatment records dated thereafter, and (b) all service treatment records that have not been previously obtained and associated with the record (as identified in the October 2016 SSOC).

The AOJ should also determine if there are inpatient records from the Fort Jackson hospital, as noted on the May 1979 separation examination report.  If so, an attempt to obtain such records should be made.  

If the AOJ cannot locate such records it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  When the development has been completed, the case should be readjudicated by the AOJ.  If the benefit sought is not granted, the Veteran and his representative should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




